Title: To Benjamin Franklin from James Barnett, Jr., 9 November 1778
From: Barnett, James Jr.
To: Franklin, Benjamin


Sir
Tarbes Novr. the 9th. 1778
Being in immediate want for the Sum of thirteen hundred & thirteen Livres 8 Sols, which I have received of Mr. Osborne an English Gentleman who resides in this Town, & having given him a Bill upon you for the said Sum, which I beg you will pay upon Sight & Charge the said Sum to my Acct.
I received a Letter from my Lieutenant who informs me he has entered 20 good Sea Men who has made their Escape from Portsmouth they was taken with Capt. Birch coming from Virginia by a Privateer belonging to to Falmouth. I hope we shall soon have more to make up my Crew. I shall stay in this Town for your Answer. I lode [lodge] at La Aigle d’Or I have the honor to be Sir your Most Obt. Hble Servt
sign’d James Barnett Jnr.
Benja. Franklin Esqr.
